Citation Nr: 1534736	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-42 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a back disability, to include residuals of a laminectomy of the lumbosacral spine at L4-L5 and L5-S1. 

2.  Entitlement to a separate compensable evaluation for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1975 to September 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Oakland, California, which denied increased ratings for the Veteran's back and radiculopathy claims.  The Veteran appealed these adverse decisions and the matters are now before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's substantive appeal form (VA Form 9), which was received by the RO in March 2011, he requested a Board hearing at a local VA office before a Veterans Law Judge.  Since that time, VA has sent a letter in February 2015 informing him that he is placed on a list of persons wanting to appear for an in-person hearing before the Board and notifying him of the steps required to change his hearing preference to a videoconference hearing, a hearing in Washington, DC, or a withdrawal of his hearing request.  The claims file does not contain a response to this letter from the Veteran.  Additionally, the Veteran's representative submitted a written brief presentation in July 2015, which addresses the merits of the matters on appeal but does not discuss whether the Veteran wished to withdraw his Board hearing request.  To date, the Veteran has not been afforded the requested hearing, and there is no indication in the record that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2014).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing following the procedures set forth in 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




